ORDER
PER CURIAM.
Movant, Richard Low, appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He claims the poor medical care provided in jail and the conditions of his incarceration coerced him into pleading guilty.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).